PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 13/958,935
Filing Date: 08/05/2013
Appellant(s): Asher et al




__________________
Zoneraich et al 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/14/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
In particular, and respect to Claim 1 the Appellant argued 1st VI.A. . Claims are eligible under Step 2a of 2019 PEG
The Examiner refutes the argument made by the Appellant and draws the attention to Step 2A both prong one and prong two.  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as “certain methods of organizing human activity”. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea) 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “causing, by the computing device, in real time over the second communication network”. The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore claims are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application) 

Appellants argued 2nd IV.B. claims are eligible under Step 2B of 2019 PEG. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Thus, claims are not patent eligible. (Step 2B: NO. The claims do not provide significantly more). 
The examiner has evaluated the claims as a whole including all independent and dependent claims including: 
 A method, comprising:

a)    at a first date after the first period of time has passed, a right to the first payment, in which the first payment is based on a first revenue earned by the first entertainment event during at least a portion of the first period of time, and
b)    at a second date when the second period of time has passed, a right to the second payment, 
in which the second payment is based on a second revenue earned by the second entertainment event during at least a portion of the second period of time, in which the first derivative contract does not grant an equity right to the holder; at substantially a same first time,
transmitting, by the computing device, over a first communication network, an offer to sell the first derivative contract to a first mobile computing device of a first buyer for a first price, and
transmitting, by the computing device, over a second communication network as an electronic automated trading system, an offer to sell the rights to at least one given payment of the first payment or the second payment to a plurality of second mobile computing devices;
causing, by the computing device, transmitting, in real time over the first and second communication networks respectively to the first mobile computing device and the plurality of second mobile computing devices, current information about the first and second entertainment events; 
at substantially a same second time after the first time,

receiving, by the computing device, in real time over the first communication network, a bid at a second price for the first derivative contract from the first mobile computing device;
facilitating, by the computing device, simultaneously, a sale of the first derivative contract to the first buyer at the second price and a sale of the rights to the at least one given payment to a second user of one of the second mobile computing devices;
facilitating, by the computing device, the first payment to the holder at least one of at and after the first date; and
facilitating, by the computing device, the second payment to the holder at least one of at and after the second date.
Once again no element individually or in combination or taken together or sliced and diced in anyway are significantly more than the judicial expectation.  For example: “facilitating, by the computing device, the second payment to the holder at least one of at and after the second date.” Is not significantly more, nor is “transmitting, over a first communication network, causing, transmitting, in real time over first and second communication network respectively to first mobile, and second mobile current information, receiving, in real time different bids, facilitating, the second payment.” 
These elements, individually or collectively are again, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Thus, claims are not patent eligible. (Step 2B: NO. The claims do not provide significantly more). 


rd IV.C.  other claims eligible. 
The Examiner refutes the argument made by the Appellant and draws the attention to claim 70.  While it is an apparatus claim rather than method of claim 40 it also is not eligible for 101 under the analysis and guideline. Dependent claims further define the abstract idea that is present in their respective independent claims, and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, all claims are not patent-eligible.

Examiners extra comment.  The primary independent claim recites the limitations of “determining a first and second entertainment event, and first and second entertainment company, and first and second period, transmitting offer to sell receiving and facility of the sale” in independent claims and “first and second payment and derivative contract, first and second buyer, entertainment event comprising music, movie...”.  Note a “contract” “movie” etc are certainly abstract and trading them into a derivative only makes them more abstract.  
The examiner would like to put this case into context outside of the fancy words used in the claims.  This case at the heart of it is about “investing” in “entertainment companies”.   These so called “investors” are appealing to this exciting industry of entertainment such as: “This would allow investor 130 to select bundles 140 based on any suitable criteria such as, for example, rates of return, personal likes or dislikes, popularity, and others.” (specification paragraph 0020).  So essentially investing or betting on which next movie will hit big or team or music.  “Entertainment company 110 may be a movie studio, a music production company, a concert promoter, a sports team or league, or any other suitable company providing entertainment services or products.” 
The examiner would also like to note that the examiner was affirmed on 6/28/2019 on 101 and while there were claim amendments, the examiner maintains the 101 rejection. 
The rejection is maintained. 


Respectfully submitted,
/KIRSTEN S APPLE/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        

Conferees:
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691    
                                                                                                                                                                                                    
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688    
                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.